Case 3:21-cr-00011-WHA Document 55 Filed 02/18/21 Page 1 of 10


      United States District Court
                          FOR THE
               NORTHERN DISTRICT OF CALIFORNIA

                    VENUE: SAN FRANCISCO                                               FILED
                                                                                       Feb 18 2021

                         UNITED STATES OF AMERICA,                               SUSANY. SOONG
                                                                            CLERK, U.S. DISTRICT COURT
                                           V.                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                  SAN FRANCISCO
                                    Chen SONG


                                CR 21-0011 WHA




                               DEFENDANT(S).


  SUPERSEDING INDICTMENT


        18 U.S.C. § 1546(a) - Use and Possession of Visa Procured by Fraud;
             18 U.S.C. § 1512(c)(2) – Obstruction of Official Proceedings;
     18 U.S.C. § 1512(c)(1) – Alteration, Destruction, Mutilation, or Concealment of
                       Records for Use in Official Proceedings;
         18 U.S.C. § 1001(a)(2) – False Statements to a Government Agency;
                     18 U.S.C. § 982(a)(6) – Forfeiture Allegation




          A true bill.

          /s/ Foreperson of the Grand Jury
                                                               Foreman

                                   18th
          Filed in open court this __________ day of

            February, 2021
          _________________________________.

           ____________________________________________
             ___
               ___
                 _ ____
                     _ ________
                     __
                                                   Clerk
           ____________________________________________

                                                        No Process
                                                Bail, $ _____________
              Case 3:21-cr-00011-WHA Document 55 Filed 02/18/21 Page 2 of 10




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2

 3                                                                                      FILED
 4                                                                                      Feb 18 2021

 5                                                                                  SUSANY. SOONG
                                                                               CLERK, U.S. DISTRICT COURT
 6                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                     SAN FRANCISCO
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                         )   CASE NO. 21-CR-0011 WHA
                                                       )
12           Plaintiff,                                )   VIOLATIONS:
                                                       )   18 U.S.C. § 1546(a) – Use and Possession of Visa
13      v.                                             )   Procured by Fraud;
                                                       )   18 U.S.C. § 1512(c)(2) – Obstruction of Official
14   CHEN SONG,                                        )   Proceedings;
          a/k/a SONG Chen,                             )   18 U.S.C. § 1512(c)(1) – Alteration, Destruction,
15                                                     )   Mutilation, or Concealment of Records for Use in
             Defendant.                                )   Official Proceedings;
16                                                     )   18 U.S.C. § 1001(a)(2) – False Statements to a
                                                       )   Government Agency;
17                                                     )   18 U.S.C. § 982(a)(6) – Forfeiture Allegation
                                                       )
18                                                     )   SAN FRANCISCO VENUE
                                                       )
19

20                                 SUPERSEDING INDICTMENT
21 The Grand Jury charges:

22                                            Introductory Allegations
23           At all times relevant to this Indictment, except where otherwise stated:
24           1.      Defendant Chen SONG was a national of the People’s Republic of China (“PRC”). She
25 was not a citizen of the United States of America and had no permanent immigration status in the United

26 States.

27           2.      The People’s Liberation Army (“PLA”) was the military of the PRC. The PLA had an
28 Air Force branch.


     SUPERSEDING INDICTMENT
             Case 3:21-cr-00011-WHA Document 55 Filed 02/18/21 Page 3 of 10




 1          3.      The PLA’s Air Force General Hospital in Beijing, China (“AFGH”) was part of the Air

 2 Force branch of the PLA, and served as a clinical teaching hospital for a number of colleges and

 3 universities, including the Air Force Military Medical University (“AFMMU”). The hospital’s address

 4 was No. 30 Fucheng Road, Haidian District, Beijing, China 100142.

 5          4.      AFMMU was previously known as Fourth Military Medical University (“FMMU”), and

 6 was a military university in China that is also subordinate to the PLA’s Air Force branch.

 7          5.      SONG was an active duty member of the PLA. SONG was a physician, with an expertise

 8 in neurology, and was employed by the Air Force branch of the PLA. SONG worked from at least 2011

 9 onward as a military doctor in the Department of Neurology at AFGH, with an affiliation with AFMMU

10 a/k/a FMMU. SONG wore various PRC military uniforms at times, including combat-style and military

11 dress uniforms. She also possessed military credentials issued by the PLA via the AFGH Political

12 Department.

13                                            The Visa Fraud Scheme

14          6.      SONG devised and executed a scheme to obtain a non-immigrant visa to enter the United

15 States via fraud and false statements. In order to conceal from the United States government that she

16 was an active duty member of the Chinese military, SONG falsely stated her employer and her military

17 status, and failed to state her true employer and active military status, on her visa application. She then

18 entered the United States using this fraudulently obtained visa and remained in the United States on this

19 visa while appointed as a Visiting Scholar at Stanford University (“Stanford”).

20          7.      Specifically, on or about November 10, 2018, SONG applied for a United States Non-

21 Immigrant Visa from the United States Department of State (the “State Department”). This visa

22 application was completed on the Form DS-160 and submitted electronically through the State

23 Department’s website. It was signed electronically under penalty of perjury.

24          8.      SONG’s visa application included false statements and concealed her true employer and

25 her ongoing active membership in a foreign military—specifically, in the PLA. In the application,

26 SONG described herself as a neurologist who was coming to the United States to conduct research at

27 Stanford. For her employer, SONG falsely stated that she was employed by the “Xi Diaoyutai

28 Hospital,” located at “No. 30 Fucheng Road, Beijing, 100142,” from June 30, 2011 to the present,


     SUPERSEDING INDICTMENT                              2
             Case 3:21-cr-00011-WHA Document 55 Filed 02/18/21 Page 4 of 10




 1 concealing the obviously military nature of her hospital, AFGH. She described her duties as a

 2 neurologist as “diagnose and treat patients, especially with brain disease,” and stated that she had no

 3 previous employment. In response to the question on the form asking her about military service, “Have

 4 you ever served in the military?”, SONG answered “YES.” However, in response to the prompts asking

 5 her “Rank/Position,” SONG falsely wrote “STUDENT,” and in response to the prompts asking for her

 6 dates of service, she falsely stated that her service ended on “30 JUNE 2011.” She did not state that she

 7 was an active member of the PLA, did not state her rank in the military, and did not state that she was

 8 employed by AFGH, AFMMU, FMMU, or any other military-affiliated entity, anywhere on her visa

 9 application.

10          9.     On or about November 23, 2018, as a result of her application, SONG was issued a J-1

11 visa to enter the United States. A J-1 visa is a non-immigrant document for individuals approved to

12 participate in work- and study-based exchanged visitor programs. Her visa was given a “Control

13 Number” ending in -0018. It stated November 23, 2018 as the “Issue Date” and January 6, 2020 as the

14 “Expiration Date.”

15          10.    On or about December 23, 2018, SONG entered the United States through San Francisco

16 International Airport (“SFO”), in the Northern District of California, using the J-1 visa she had been

17 issued the prior month. While in the United States, she resided and worked in the Northern District of

18 California, working at a neurological research lab at Stanford.

19          11.    During her time in the United States, SONG received funds from the PRC government

20 via the China Scholarship Council (“CSC”), including $1,000 per month during her first year. On

21 multiple occasions, SONG sent updates to CSC detailing the nature, results, and value of her research

22 work at Stanford.

23          12.    On or about June 10, 2019, SONG temporarily departed the United States, and then on or

24 about June 14, 2019, re-entered the United States using the same J-1 visa. Though her visa (and her

25 appointment at Stanford) were scheduled to expire in early January 2020, SONG obtained extensions to

26 both for another year.

27          13.    On or about July 13, 2020, SONG was found in the Northern District of California in

28 possession of the fraudulently obtained J-1 visa, which remained in her PRC passport.


     SUPERSEDING INDICTMENT                              3
              Case 3:21-cr-00011-WHA Document 55 Filed 02/18/21 Page 5 of 10




 1                                         The Scheme to Obstruct Justice

 2          14.     On or about June 7, 2020, a Chinese military officer was charged in the Northern District

 3 of California with visa fraud in violation of 18 U.S.C. § 1546(a) for failing to accurately disclose his

 4 membership in the PLA Air Force on a J-1 visa application, and he was arrested. The complaint against

 5 him, which included the allegation that he was in the PLA, was unsealed on June 8, 2020. On June 11,

 6 2020, the United States filed a brief in that case further detailing its allegations against the officer,

 7 including that his specific PLA employer was FMMU, and the case was covered by local and national

 8 media. SONG was made aware of this case at or around, or shortly after, the time it became public.

 9          15.     On or about June 21, 2020, SONG attempted to delete a digital folder of documents

10 stored on an external hard drive by moving it to the “Recycling Bin.” The pathname of this folder was

11 “D:\chen song\2018                 ,” which roughly translated from Chinese is “2018 Visiting Scholar

12 Important Information.” This folder contained records and documents relevant to SONG’s visa fraud,

13 including records and documents establishing her membership in the PLA and her true employment at

14 AFGH. Under default Microsoft Windows settings, folders or files that have been moved to the

15 Recycling Bin from an external hard drive are not visible, and those settings must be changed to view

16 such folders or files. Documents and records contained in the folder included:

17                  a.      A digital version of a letter from SONG, written in Chinese and addressed to the

18          PRC Consulate in New York, in which, roughly translated, SONG explained that she was

19          extending her stay in the United States and that her stated employer, “Beijing Xi Diaoyutai

20          Hospital,” was a false front and that, as a result, she had obtained approval for her extension

21          from both the PLA Air Force and FMMU. She also explained in this letter that, as the relevant

22          approval documents were classified, she was not able to transmit them online, and thus had

23          instead attempted to mail the documents via UPS, but the package was lost.

24                  b.      An image of SONG’s PLA credentials, with a photograph of her in military dress

25          uniform, covering the time period from July 2016 to July 2020.

26                  c.      A digital version of a resume for SONG, written in Chinese, with a photograph of

27          SONG in military dress uniform and listing her employer from September 2011 to the present as

28          the Department of Neurology, Air Force General Hospital.


     SUPERSEDING INDICTMENT                                4
             Case 3:21-cr-00011-WHA Document 55 Filed 02/18/21 Page 6 of 10




 1          16.     On or about July 13, 2020, the Federal Bureau of Investigation (“FBI”) executed a search

 2 warrant on the residence at which SONG lived as part of its investigation into SONG’s visa fraud. At

 3 the time of the search, the FBI sought to interview SONG as part of its investigation to determine

 4 SONG’s true affiliations and purpose in the United States, among other things. SONG agreed to be

 5 voluntarily interviewed by agents of the FBI. During this interview, SONG repeatedly and falsely

 6 denied any current or recent affiliation with the PLA Air Force, PRC military, AFGH, or FMMU,

 7 despite being given multiple opportunities to clarify or correct her statements. Instead, SONG falsely

 8 stated that she had graduated from FMMU in 2011, and that she had chosen to disaffiliate herself from

 9 the Chinese military at that point. When asked whether the hospital at which she works in China was

10 associated with the Air Force, she falsely said no.

11          17.     After the investigation of SONG was known to SONG, information relevant to SONG’s

12 visa fraud began to disappear from the Internet as well. Specifically, prior to the July 13, 2020 search,

13 SONG’s name was included on a listing of neurology personnel on the “Air Force General Hospital,

14 PLA” website, available at “www.kj-hospital.com.” Within two days of SONG’s arrest, as of July 20,

15 2020, SONG’s name no longer appeared on the website. Similarly, prior to the search, profiles of

16 SONG existed on “cnkang.com” and “youlai.cn”—Chinese websites providing health and medical

17 information, including doctor lookup pages and profiles. The profiles of SONG on both websites

18 contained a photograph of SONG wearing a PLA military dress uniform. The “cnkang.com” page also

19 described SONG as an attending physician in the Department of Neurology at the AFGH. Following the

20 search, SONG’s profiles from both of these pages were deleted.

21          18.     SONG also maintained a Hotmail email account. She used that account in part to

22 communicate about her professional career. The account contained emails and communications relevant

23 to her visa fraud, including SONG’s military service and work, her membership in the PLA, her

24 employment at AFGH, and her relationship with FMMU. After SONG was charged by criminal

25 complaint in United States v. Chen Song, Case No. 20-70968 MAG, SONG selectively deleted relevant

26 emails from that account, between on or about August 4, 2020 and on or about November 7, 2020,

27 including certain emails relevant to her military service, employment, and affiliations.

28 //


     SUPERSEDING INDICTMENT                              5
              Case 3:21-cr-00011-WHA Document 55 Filed 02/18/21 Page 7 of 10




 1 COUNT ONE:                (18 U.S.C. § 1546(a) – Use and Possession of Visa Procured by Fraud)

 2           19.     Paragraphs 1 through 18 of this Indictment are re-alleged and incorporated herein.

 3           20.     From on or about November 23, 2018, to on or about July 13, 2020, in the Northern

 4 District of California and elsewhere, the defendant,

 5                                                 CHEN SONG,

 6 knowingly uttered, used, attempted to use, possessed, obtained, accepted, and received a non-immigrant

 7 visa prescribed by statute and regulation for entry into and as evidence of authorized stay and

 8 employment in the United States, to wit, a J-1 visa with a control number ending in -0018 in the name of

 9 CHEN SONG, knowing the document to have been procured by means of any false claim and statement,

10 otherwise procured by fraud, and unlawfully obtained, in violation of Title 18, United States Code,

11 Section 1546(a).

12 COUNT TWO:                (18 U.S.C. §§ 1512(c)(2) – Obstruction of Official Proceedings)

13           21.     Paragraphs 1 through 18 of this Indictment are re-alleged and incorporated as though

14 fully set forth here.

15           22.     From at least as early as June 21, 2020, to a date unknown, but no earlier than on or about

16 August 4, 2020, in the Northern District of California and elsewhere, the defendant,

17                                                 CHEN SONG,

18 corruptly influenced, obstructed, and impeded, and attempted to corruptly influence, obstruct, and

19 impede, an official proceeding, namely, the grand jury investigation of SONG in the Northern District of

20 California and criminal proceedings of United States v. Chen Song, 20-70968 MAG, by executing the

21 aforementioned scheme to obstruct justice, in violation of Title 18, United States Code, Section

22 1512(c)(2).

23 COUNT THREE:              (18 U.S.C. § 1512(c)(1) – Alteration, Destruction, Mutilation, or Concealment of
                             Records for Use in Official Proceedings)
24
             23.     Paragraphs 1 through 18 of this Indictment are re-alleged and incorporated as though
25
     fully set forth here.
26
             24.     On or about June 21, 2020, in the Northern District of California, the defendant,
27
                                                   CHEN SONG,
28


     SUPERSEDING INDICTMENT                               6
             Case 3:21-cr-00011-WHA Document 55 Filed 02/18/21 Page 8 of 10




 1 corruptly altered, destroyed, mutilated, and concealed, and attempted to alter, destroy, mutilate, and

 2 conceal, records, documents, and other objects, namely, the digital folder of documents and records

 3 evidencing her visa fraud as described above in Paragraph 15, with the intent to impair their integrity

 4 and availability for use in an official proceeding, namely, the grand jury investigation of SONG in the

 5 Northern District of California and criminal proceedings of United States v. Chen Song, Case No. 20-

 6 70968 MAG, in violation of Title 18, United States Code, Section 1512(c)(1).

 7 COUNT FOUR:             (18 U.S.C. § 1512(c)(1) – Alteration, Destruction, Mutilation, or Concealment of
                           Records for Use in Official Proceedings)
 8

 9          25.     Paragraphs 1 through 18 of this Indictment are re-alleged and incorporated as though

10 fully set forth here.

11          26.     At a date or dates unknown, but between on or about August 4, 2020 and on or about

12 November 7, 2020, in the Northern District of California and elsewhere, the defendant,

13                                                CHEN SONG,

14 corruptly altered, destroyed, mutilated, and concealed, and attempted to alter, destroy, mutilate, and

15 conceal, records, documents, and other objects, namely, the emails in her Hotmail email account

16 evidencing her visa fraud as described above in Paragraph 18, with the intent to impair their integrity

17 and availability for use in an official proceeding, namely, the grand jury investigation of SONG in the

18 Northern District of California and criminal proceedings of United States v. Chen Song, Case No. 20-

19 70968 MAG, in violation of Title 18, United States Code, Section 1512(c)(1).

20 COUNT FIVE:             (18 U.S.C. § 1001(a)(2) – False Statements to a Government Agency)

21          27.     Paragraphs 1 through 18 of this Indictment are re-alleged and incorporated as though

22 fully set forth here.

23          28.     On or about July 13, 2020, in the Northern District of California, the defendant,

24                                                CHEN SONG,

25 did willfully and knowingly make a material false, fictitious, and fraudulent statement and

26 representation to and in a matter within the jurisdiction of the Federal Bureau of Investigation, an

27 agency of the executive branch of the government of the United States, namely, SONG stated and

28 represented to the FBI that:


     SUPERSEDING INDICTMENT                              7
              Case 3:21-cr-00011-WHA Document 55 Filed 02/18/21 Page 9 of 10




 1                  a.      SONG had left the Chinese military in 2011;

 2                  b.      SONG had no affiliation with the Chinese military after 2011;

 3                  c.      SONG had no affiliation with the military as of July 13, 2020;

 4                  d.      The hospital at which SONG worked in China was not affiliated with the PLA Air

 5          Force; and

 6                  e.      The hospital at which SONG worked in China was not affiliated with

 7          FMMU/AFMMU.

 8          All in violation of Title 18, United States Code, Section 1001(a)(2).

 9 FORFEITURE ALLEGATION:                  (18 U.S.C. § 982(a)(6))

10          29.     The allegations contained this Indictment are re-alleged and incorporated by reference for

11 the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 982(a)(6).

12          30.     Upon conviction of the offense set forth in this Indictment, the defendant,

13                                                 CHEN SONG,

14 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(6):

15                  a. any conveyance, including any vessel, vehicle, or aircraft, used in the commission of

16                       the offense;

17                  b. any property, real or personal, that constitutes or is derived from or is traceable to the

18                       proceeds obtained directly or indirectly from the commission of the offense; or

19                  c. that was used to facilitate, or was intended to be used to facilitate, the commission of

20                       the offense.

21 If any of the property described above, as a result of any act or omission of the defendant:

22                  a. cannot be located upon exercise of due diligence;

23                  b. has been transferred or sold to, or deposited with, a third party;

24                  c. has been placed beyond the jurisdiction of the court;

25                  d. has been substantially diminished in value; or

26                  e. has been commingled with other property which cannot be divided without difficulty,

27 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

28 United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1).


     SUPERSEDING INDICTMENT                               8
            Case 3:21-cr-00011-WHA Document 55 Filed 02/18/21 Page 10 of 10




 1         All pursuant to Title 18, United States Code, Section 982(a)(6) and Federal Rule of Criminal

 2 Procedure 32.2.

 3

 4 DATED: February 18, 2021                                    A TRUE BILL.

 5

 6                                                              /s/
                                                               FOREPERSON
 7
   DAVID L. ANDERSON
 8 United States Attorney

 9
    /s/ Benjamin Kingsley
10 BENJAMIN KINGSLEY
   ERIC CHENG
11 Assistant United States Attorneys

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     SUPERSEDING INDICTMENT                           9
